department of the treasury int ernal revenue service washington d c o f f ic e o f c h ie f c o u n s e l date number release date tl-n-2278-00 cc tege eoeg et2 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel tege northeast mid atlantic area cc tege nema brk from senior technician reviewer employment_tax division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et subject proposed fica tax adjustment for this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer date date year a year b year c year d issue whether the fica tax adjustments proposed for years b and c should be maintained conclusion the proposed fica tax adjustments should be maintained facts on date taxpayer adopted a plan providing for separation pay severance_pay for employees who are terminated under the plan employees received advance notice of their impending termination_date the amount of severance_pay an employee received depended upon the employee’s length of service with taxpayer taxpayer made severance payments under the plan in years a b and c to employees who were involuntarily terminated or terminated after refusing a transfer taxpayer originally treated the severance payments as subject_to federal_insurance_contributions_act fica taxes when paid in years a b and c on date taxpayer filed claims for refund for such taxes alleging that the payments were subject_to fica tax when the amount of an employee’s severance fica_taxes consist of old age survivors and disability insurance oasdi tax and hospital insurance hi tax code sec_3121 imposes a dollar limit on the annual amount of wages subject_to the oasdi portion of fica tax section of the omnibus_budget_reconciliation_act_of_1993 repealed the dollar limit on the annual amount of wages subject_to the hi portion of fica tax effective for and later years thus all wages are subject_to the hi tax_benefit was determined in years a b or c these claims were processed by the irs service_center and paid in year d although the refunds were paid an examination was opened and a fica adjustment is proposed for years b and c no adjustment is proposed for year a as the statute_of_limitations for year a expired initially taxpayer asserted that its claims for refund with respect to amounts paid under the severance plan filed under code sec_3121 after the publication_date of the proposed_regulations but before the effective date of the final regulations met the requirements for a reasonable good_faith interpretation of code sec_3121 however in fsa lexi sec_174 date the service addressed the treatment of a similar plan and concluded that the reasonable good_faith requirements were not met taxpayer now agrees that if its severance plan is a severance_pay plan within the meaning of the final regulations under code sec_3121 then it does not meet the reasonable good_faith standard we have assumed for the purposes of this request that the classification as severance_pay is correct taxpayer argues now that the severance payments made to employees upon termination were window benefits eligible for treatment under the special rules found in regulation sec_31_3121_v_2_-1 when the taxpayer filed the claim_for_refund it did not assert that the payments were window benefits because only the proposed_regulations had been issued and those did not include the transition rule for window benefits as requested the scope of our response is limited to whether the payments are window benefits law and analysis background wages are generally subject_to fica tax when they are actually or constructively paid see sec_31_3121_a_-2 sec_3121 of the code was enacted as a special timing rule as part of the amendments when congress repealed the general retirement fica tax exclusions provided in code sec_3121 a and a a iii code sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account as wages for purposes of the fica tax as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in code sec_3121 which generally refers to qualified_retirement_plans and tax-favored annuities see code sec_3121 any amount taken into account as wages by reason of code sec_3121 and the income attributable thereto shall not thereafter be treated as wages for fica tax purposes see code sec_3121 in notice_94_96 1994_2_cb_564 the service announced its intention to publish guidance under code sec_3121 and stated that the effective date of the proposed_regulations will not be before date the service announced it will not challenge an employer’s determination of fica tax_liability with respect to a nonqualified_deferred_compensation_plan for periods preceding the effective date if the employer’s determination is based on a reasonable good_faith interpretation of code sec_3121 the service published proposed_regulations under code sec_3121 on date in a notice of proposed rulemaking reprinted pincite_1_cb_743 sec_31_3121_v_2_-1 of the proposed_regulations provides that the regulations are effective for amounts deferred and benefits paid after date that proposed effective date was subsequently amended to date notice of proposed rulemaking reprinted pincite_8_irb_40 final regulations under code sec_3121 were published date applicable on or after date t d 1999_9_irb_4 paragraph g of the final regulations provides transition_rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of code sec_3121 the proposed adjustments will be analyzed under the authority of the final regulations including the transition_rules contained in the final regulations except to the extent the proposed_regulations apply to determine whether taxpayer acted in accordance with a reasonable good_faith interpretation of code sec_3121 deferred_compensation as discussed above congress enacted code sec_3121 as a special fica tax timing rule for nonqualified_deferred_compensation at the same time it repealed the fica tax exclusions for nonqualified retirement benefits formerly contained in code sec_3121 a and a a iii sec_31_3121_v_2_-1 reiterates the special timing rule for amounts deferred under a nonqualified_deferred_compensation_plan paragraph b defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in code sec_3121 that is established by an employer for one or more of its employees and that provides for the deferral of compensation a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and sec_31_3121_v_2_-1 provides that paragraphs a through f of the section apply to amounts deferred on or after date to amounts deferred before date which cease to be subject_to a substantial_risk_of_forfeiture on or after date or for which a resolution date occurs on or after date and to benefits actually or constructively paid on or after date circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year see sec_31_3121_v_2_-1 transition_rules because the payments were benefits paid prior to date the relevant inquiry is how to apply the transition_rules under the final regulations specifically the issue is whether taxpayer’s original fica tax treatment or taxpayer’s amended treatment via filing a claim_for_refund is in accordance with a reasonable good_faith interpretation of code sec_3121 for purposes of the transition_rules if taxpayer’s amended treatment did not meet the reasonable good_faith standard the proposed_adjustment should be maintained with regard to any benefits actually or constructively paid before date sec_31_3121_v_2_-1 provides that an employer may rely on a reasonable good_faith interpretation of code sec_3121 taking into account pre-existing guidance an employer will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of code sec_3121 if the employer has complied with paragraphs a through f of the regulation for purposes of the transition_rules of paragraphs g through and subject_to paragraphs g ii and iii whether an employer that has not complied with paragraphs a through f has determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of code sec_3121 will be determined based on the relevant facts and circumstances including consistency of treatment by the employer and the extent to which the employer has resolved unclear issues in its favor sec_31_3121_v_2_-1 provides a number of specific transition_rules the transition rule in paragraph g i applies if an employer determined fica tax_liability with respect to code sec_3121 in any period ending prior to date for which the applicable_period of limitations has not expired on date in a manner that was not in accordance with the regulations and permits the employer subject_to the consistency_requirements in paragraph g ii to adjust its fica tax_determination for that period to conform with the regulations however paragraph g ii permits a claim_for_refund_or_credit for fica tax paid only to the extent it exceeds the fica tax that would have been due had the employer determined fica tax_liability in accordance with the regulation paragraph g applies the reasonable good_faith interpretation standard the transition rule in paragraph g i concerns plans that are not subject_to code sec_3121 but for which for a period ending prior to date and pursuant to a reasonable good_faith interpretation of code sec_3121 an employer took an amount into account as an amount deferred under a nonqualified_deferred_compensation_plan if paragraph g i applies a no additional fica tax is due on benefit payments made before date that are attributable to amounts previously taken into account b benefit payments made after date are subject_to fica tax when paid and c the employer can get a refund subject_to the applicable_period of limitations and the limitations of paragraph g for fica tax paid on amounts taken into account prior to date analysis - window benefits sec_31_3121_v_2_-1 sets forth the general_rule that benefits provided in connection with impending termination of employment do not result from the deferral of compensation under code sec_3121 sec_31_3121_v_2_-1 states that a window benefit is provided in connection with impending termination and defines the term window benefit as an early_retirement_benefit retirement-type subsidy social_security_supplement or other form of benefit made available by an employer for a limited period of time not to exceed one year to employees who terminate employment a benefit will not be considered a window benefit under this regulation if an employer establishes a pattern of repeatedly providing for similar benefits in similar situations for substantially consecutive limited periods of time whether the recurrence of these benefits constitutes a pattern of amendments is determined based on the facts and circumstances although no one factor is determinative relevant factors include whether the benefits are on account of a specific business event or condition the degree to which the benefits relate to the event or condition and whether the event or condition is temporary or discrete or is a permanent aspect of the employer's business see sec_31_3121_v_2_-1 paragraph b v b provides a transition rule for window benefits made available before date under this rule an employer may treat a window benefit that was made available for a period of time beginning before date as nonqualified_deferred_compensation subject_to code sec_3121 if the sole reason the window benefit fails to be provided under a nonqualified_deferred_compensation agreement is the general_rule in paragraph b v b that window benefits are provided in connection with impending termination and are not nonqualified_deferred_compensation this transition rule can be read in combination with the transition rule in paragraph g to permit an employer to amend its returns with respect to window benefits made available prior to date and to treat the window benefits as deferred_compensation for any pre- effective date open periods that adjustment is permitted even though window benefits are not nonqualified_deferred_compensation under the final regulations and may not be treated as such after the effective date of the regulations date to use this special transition rule the benefit provided must be a bona_fide window benefit although taxpayer asserts that its severance plan was a window benefit it has provided no evidence that the severance plan was an early_retirement_benefit retirement type subsidy social_security_supplement or other form of benefit in fact taxpayer attempts to confuse the issue by arguing that the only possible reason for not applying the transition rule for window benefits is that its severance plan was a recurring window benefit described in sec_31 v - b v b which is not eligible for the special transition rule taxpayer hopes that the service will ignore the bona fides of the severance plan and instead rely on revrul_92_66 1992_2_cb_92 to determine that the benefit was not recurring and allow taxpayer to avail itself of the special transition rule it is our view that the severance payments taxpayer made to terminated employees were not window benefits and taxpayer is not eligible for treatment under the special transition rule for window benefits the severance plan was not offered as a means to induce employees to retire there was no open window period during which employees had the opportunity to accept or reject future payments from the plan there was absolutely nothing voluntary about these payments employees could not choose to continue their employment instead employees were notified of their termination_date and following termination they received severance payments based upon their length of service with the taxpayer these payments were severance not window benefits thus the proposed adjustments which generally return taxpayer to its original fica treatment should be maintained taxpayer’s original treatment of the severance_pay as subject_to fica tax when paid is in accordance with a reasonable good_faith interpretation of code sec_3121 and is consistent with the service’s longstanding position adopted in the final regulations that severance payments are not nonqualified_deferred_compensation but are wages subject_to fica tax when paid the legislative_history of the social_security amendments of which imposed fica tax on severance_pay states a dismissal payment any payment made by an employer on account of involuntary separation of the employee from the service of the employer will constitute wages revrul_99_66 does not apply to this case it concerns a bona_fide early retirement window benefit provided by a sec_401 qualified_retirement_plan the issue addressed is whether the recurring nature of the benefit results in it becoming a feature of the plan within the meaning of sec_411 of the code taxpayer’s original fica treatment was consistent with paragraphs a though f of the regulation and is therefore a reasonable good_faith interpretation of code sec_3121 under paragraph g i with no optional adjustment required or permitted see v -1 g i h_r rep no pincite s rep no see also 32_fsupp2d_46 d conn b ased on the legislative_history as well as upon treasury regulations the internal_revenue_service has consistently maintained that severance or dismissal payments are subject_to fica as being for services rendered rev_rul 1971_2_cb_340 holding that involuntary dismissal payments should be treated as ordinary wages the courts have also applied this approach in 63_fsupp2d_1131 c d cal the plaintiff entered into an agreement with his employer in which he received five annual lump- sum payments in exchange for his voluntary resignation the plaintiff asserted that the payments were nonqualified_deferred_compensation within the meaning of code sec_3121 and therefore should have been subject_to fica tax when the plaintiff separated from service the court found that the severance payments were not nonqualified_deferred_compensation citing to the regulations under code sec_3121 the cohen court concluded that the severance plan at issue did not provide an arrangement for deferred salary and thus did not qualify for the special timing rule since taxpayer’s original fica treatment is in accordance with the final_regulation no optional adjustment is needed or permitted under paragraph g further taxpayer’s amended treatment was not in accordance with a reasonable good_faith interpretation of code sec_3121 the severance payments are not window benefits therefore the special transition rule for window benefits does not apply accordingly the proposed fica adjustments for years b and c should be maintained case development hazards and other considerations regulations include transition_rules which govern how the service will respond to an employer’s treatment of amounts deferred or benefits paid prior to date certainly the service should follow its own regulations and the specific transition_rules in responding to a taxpayer’s claim_for_refund or in this case maintaining a proposed_adjustment however the final we note that congress has prohibited administrative exclusions from fica tax see s rep no 98th cong 1st sess pincite u s code cong adm new sec_183 h_rep_no 98th cong 1st sess pincite u s code cong adm news although hazards exist the stronger technical argument supports maintaining the proposed adjustments in addition the administrative importance of these issues supports maintaining the proposed_adjustment in accordance with the legal position discussed above taxpayer’s original fica treatment of the severance payments is correct under the final regulations and taxpayer’s amended treatment was not in accordance with a reasonable good_faith interpretation of code sec_3121 we see no reason for the service to agree that these payment are window benefits we will be pleased to provide any further assistance please call dan boeskin identification no at if you have any further questions marie cashman the appeals officer asked this office to consider whether a hazard of litigation exists when the employee portion of a fica refund paid to a taxpayer was refunded to the employees we see no particular hazard raised by the refund to the employees the employer is obligated to withhold and pay fica_taxes pursuant to sec_3102 and sec_3111
